Exhibit 10.4


IDEXX LABORATORIES, INC.


EXECUTIVE DEFERRED COMPENSATION PLAN

The Deferred Compensation Plan for executive employees of IDEXX Laboratories,
Inc. (the “Plan”) is designed to provide a vehicle for the deferral of taxable
income. The Plan is intended to be an “unfunded” plan maintained for the purpose
of providing deferred compensation to a select group of management employees for
purposes of Title I of the Employee Retirement Income Security Act of 1974.


ARTICLE I


DEFINITIONS

Unless the context otherwise requires, the following words and phrases as used
herein shall have the following meanings:

Section 1.1 “ACCOUNT BALANCE” means the total amount credited to the bookkeeping
Investment Accounts in which Contributions are maintained for a Participant,
including earnings thereon.

Section 1.2 “BENEFICIARY” means the person that the Participant designates to
receive any unpaid portion of the Participant’s Account Balance should the
Participant’s death occur before the Participant receives the entire Account
Balance. If the Participant does not designate a beneficiary, his Beneficiary
shall be his spouse if he is married at the time of his death, or his estate if
he is unmarried at the time of his death.

Section 1.3 “CODE” means the Internal Revenue Code of 1986, as amended.

Section 1.4 “COMPANY” means IDEXX Laboratories, Inc. and any subsidiary
designated by the Plan Administrator.

Section 1.5 “COMPENSATION” means Salary and Other Compensation paid to or earned
by a Participant.

Section 1.6 “CONTRIBUTIONS” means amounts deferred under the Plan pursuant to
Article III and allocated to a Participant’s Investment Accounts. No money or
other assets will actually be contributed to such Investment Accounts.

Section 1.7 “EFFECTIVE DATE” means September 1, 2003.

Section 1.8 “EMPLOYEE” means an individual who is employed by the Company.

Section 1.9 “EXECUTIVE” means any Company Employee at the level of Director,
Division Vice President, or Corporate Officer.

Section 1.10 “IDEXX STOCK” means Common Stock of IDEXX Laboratories, Inc.

Section 1.11 “IDEXX STOCK INVESTMENT ACCOUNT” means an Investment Account in
which deferred amounts are valued as if they were invested in IDEXX Stock.

Section 1.12 “INVESTMENT ACCOUNT” means a book accounting record, maintained for
each Participant, valued in accordance with the performance of the investment
choice in which the deferred amounts are notionally invested. No funds are
actually contributed to an Investment Account and there are no assets in any
Investment Account.

1

--------------------------------------------------------------------------------

Section 1.13 “OFFICER” means a corporate officer of the Company.

Section 1.14 “OTHER COMPENSATION” means any performance-related bonus paid to a
Participant by the Company.

Section 1.15 “PARTICIPANT” means any Executive participating in the Plan.

Section 1.16 “PLAN” means this Deferred Compensation Plan, as it may be amended
from time to time.

Section 1.17 “PLAN ADMINISTRATOR” means the Vice President — Human Resources of
IDEXX Laboratories, Inc. or any person serving in a similar capacity or any
person or entity designated by such person.

Section 1.18 “PLAN YEAR” means the 12-month period beginning January 1 and
ending December 31. The initial plan year will commence on January 1, 2004 and
end on December 31, 2004.

Section 1.19 “SALARY” means the gross regular bi-weekly base wage paid to or
earned by a Participant in exchange for services to the Company.


ARTICLE II


ELIGIBILITY AND PARTICIPATION

Section 2.1 ELIGIBILITY. Each Executive shall be immediately eligible to become
a Participant in the Plan.

Section 2.2 PARTICIPATION. Each Executive shall become a Participant in the Plan
immediately upon employment by the method required by the Plan Administrator.
Each Executive shall remain a Participant under the Plan until all amounts
credited to the Participant’s Account Balance have been distributed to the
Participant or the Participant’s Beneficiary.


ARTICLE III


CONTRIBUTIONS

Section 3.1 GENERAL

(a)     Any Participant may, by delivering a written election to the Plan
Administrator between September 1 and September 30 of 2003 and each year
thereafter, elect to defer receipt of Salary and/or Other Compensation during
the calendar year following such election. The Plan Administrator will determine
which investment alternatives will be available for this purpose. The Company
shall credit an amount equal to that portion of Compensation that the
Participant has elected to defer under the Plan to the Investment Accounts
selected by the Participant.

(b)     Any person who shall become a Participant during any calendar year
following the time specified for making the deferral election for such year as
provided in 3.1(a) above, may, within 15 days of the beginning of his or her
eligibility, elect to defer receipt of Salary and/or Other Compensation during
the balance of such calendar year (beginning in 2004) and for the succeeding
calendar year.

(c)     Any such election shall be in writing and shall be delivered to the Plan
Administrator.

(d)     A Participant’s election to defer receipt of Compensation shall continue
until the date on which such Participant ceases to be an Employee or, subject to
a minimum waiting period, until he or she terminates such election by written
notice delivered to the Plan Administrator.

2

--------------------------------------------------------------------------------


ARTICLE IV


INVESTMENT ACCOUNTS AND DISTRIBUTIONS

Section 4.1 INVESTMENT ACCOUNTS. The Plan Administrator shall designate the
Investment Accounts that will be available to Participants under the Plan. The
Plan Administrator shall also designate how often and what procedures must be
followed to reallocate amounts in the Investment Accounts.

Section 4.2 DISTRIBUTIONS. The Plan Administrator shall establish rules relating
to the distribution of Account Balances to Participants; provided, however, that
(i) an Officer may not receive shares of IDEXX Stock equal to the number of
notional shares in his or her IDEXX Stock Investment Account sooner than one
year following the termination for any reason of his or her employment, (ii) a
Participant may not modify an effective distribution election previously
provided to the Plan Administrator if the effect of such modification is to
cause a distribution that is otherwise scheduled to occur more than one year
following such election to occur less than one year following such election, and
(iii) a Participant may not modify a distribution election within 12 months of
the previously scheduled distribution date.


ARTICLE V


ADMINISTRATIVE PROCEDURES

Section 5.1 GENERAL. The Plan shall be administered by the Plan Administrator.
The Plan Administrator shall establish such procedures and rules as he or she,
in his or her sole discretion, shall deem appropriate regarding the timing of
deferral elections, the time period for deferral, the forms of distribution, the
maximum number of annual installment payments, the Investment Accounts for
valuing Account Balances, reallocation of Account Balances among Investment
Accounts, statements of Account Balances, the time and manner of payment of
Account Balances, and other administrative items for this Plan.

Section 5.2 PLAN INTERPRETATION. The Plan Administrator shall have the authority
and responsibility to interpret and construe the Plan and to decide all
questions arising thereunder, including without limitation, questions of
eligibility for participation, eligibility for Contributions, the amount of
Account Balances, and the timing of the distribution thereof, and shall have the
authority to deviate from the literal terms of the Plan to the extent the Plan
Administrator shall determine, in his or her sole discretion, to be necessary or
appropriate to operate the Plan in compliance with the provisions of applicable
law.

Section 5.3 RESPONSIBILITIES AND REPORTS. The Plan Administrator may pursuant to
a written instruction name other persons to carry out specific responsibilities.
The Plan Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports that are furnished by any
accountant, controller, counsel, or other person who is employed or engaged for
such purposes.


ARTICLE VI


CLAIMS PROCEDURE

Section 6.1 DENIAL OF CLAIM FOR BENEFITS. Any denial by the Plan Administrator
of any claim for benefits under the Plan by a Participant or Beneficiary shall
be stated in writing by the Plan Administrator and delivered or mailed to the
Participant or Beneficiary. The Plan Administrator shall furnish the claimant
with notice of the decision not later than 90 days after receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no

3

--------------------------------------------------------------------------------

event shall such extension exceed a period of 90 days from the end of such
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the final decision. The notice of the Plan Administrator’s
decision shall be written in a manner calculated to be understood by the
claimant and shall include (i) the specific reasons for the denial, including,
where appropriate, references to the Plan, (ii) any additional information
necessary to perfect the claim with an explanation of why the information is
necessary, and (iii) an explanation of the procedure for perfecting the claim.

Section 6.2 APPEAL OF DENIAL. The claimant shall have 60 days after receipt of
written notification of denial of his or her claim in which to file a written
appeal with the Plan Administrator. As a part of any such appeal, the claimant
may submit issues and comments in writing and shall, on request, be afforded an
opportunity to review any documents pertinent to the perfection of his or her
claim. The Plan Administrator shall render a written decision on the claimant’s
appeal ordinarily within 60 days of receipt of notice thereof but, in no case,
later than 120 days.


ARTICLE VII


FUNDING

Section 7.1 FUNDING. The Company shall not be obligated to segregate or hold
separately from its general assets any amounts credited to the Investment
Accounts for Participants, and shall be under no obligation whatsoever to fund
in advance any amounts under the Plan, including Contributions and earnings
thereon. Any assets which the Company segregates, holds separately or funds in
advance shall belong to the Company and the Participants shall have no
beneficial or ownership interest therein.

Section 7.2 BENEFITS UNSECURED. All Participants and Beneficiaries shall be
treated as general, unsecured creditors of the Company with respect to any
amounts credited to the Investment Accounts.


ARTICLE VIII


AMENDMENT AND TERMINATION

Section 8.1 The Company reserves the right to amend or terminate the Plan at any
time by action of the Board or the Compensation Committee thereof.
Notwithstanding the foregoing, no such amendment or termination shall reduce any
Participant’s Account Balance as of the date of such amendment or termination.
Upon a complete termination of the Plan, all vested Account Balances may be
immediately distributed or may be paid out in accordance with Participant’s
deferral elections at the discretion of the Plan Administrator.


ARTICLE IX


CHANGE IN CONTROL

Section 9.1 PROVISIONS. Notwithstanding anything contained in the Plan to the
contrary, the provisions of this Article IX shall govern and supersede any
inconsistent terms or provisions of the Plan.

Section 9.2 DEFINITION OF CHANGE IN CONTROL. For purposes of the Plan “Change in
Control” shall mean the happening of any of the following events:

            (i)        an acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934 (the “Exchange Act”)) (an “Entity”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then outstanding shares of IDEXX Stock (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of

4

--------------------------------------------------------------------------------

directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (2)
any acquisition by the Company, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (4) any acquisition by any corporation pursuant to
a transaction that complies with clauses (A), (B) and (C) of Section 9.2(iii);

            (ii)        a change in the composition of the Board such that the
individuals who, as of the Effective Date, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the Effective Date, whose election, or nomination for election, by
the Company’s stockholders was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and
provided further, however, that any such individual whose initial assumption of
office occurs as a result of or in connection with either an actual or
threatened solicitation with respect to the election of directors (as such terms
are used in Rule 14a-12(c) of Regulation 14A promulgated under the Exchange Act)
or other actual or threatened solicitation of proxies or consents by or on
behalf of an Entity other than the Board shall not be so considered as a member
of the Incumbent Board;

            (iii)        the consummation of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”), excluding however, any
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation or other person that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries (a “Parent Company”)) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Entity (other than the
Company, any employee benefit plan (or related trust) of the Company, such
corporation resulting from such Corporate Transaction or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, such Parent Company) will beneficially own, directly or indirectly,
30% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors unless such ownership resulted solely
from ownership of securities of the Company prior to the Corporate Transaction,
and (C) individuals who were members of the Incumbent Board (or deemed to be
such pursuant to section 9.2(ii)) will immediately after the consummation of the
Corporate Transaction constitute at least half of the members of the board of
directors of the corporation resulting from such Corporate Transaction (or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Corporate Transaction, of the Parent Company); or

            (iv)        the approval by stockholders of the Company of a
complete liquidation or dissolution of the Company.

5

--------------------------------------------------------------------------------

Section 9.3 IMPACT OF CHANGE IN CONTROL. Upon a Change in Control, (i) the
Account Balances of each Participant shall vest in full (if not already vested)
and any applicable deferral limitations or other restrictions shall lapse, (ii)
Account Balances in any IDEXX Stock Investment Account will be distributed, and
the shares of IDEXX Stock so distributed shall be deemed to have been
outstanding immediately prior to such Change in Control, and (iii) Account
Balances in any other Investment Accounts shall be valued as of the date of the
Change in Control and shall be distributed to each Participant.


ARTICLE X


MISCELLANEOUS

Section 10.1 NO EMPLOYMENT CONTRACT. The establishment or existence of the Plan
shall not confer upon any individual the right to continued employment.

Section 10.2 NON-ALIENATION. No amounts payable under the Plan shall be subject
in any manner to anticipation, assignment, or voluntary or involuntary
alienation.

Section 10.3 GOVERNING LAW. The Plan shall be governed by and construed in
accordance with the laws of the State of Maine to the extent not preempted by
federal law.

Section 10.4 WITHHOLDING. The Company shall withhold from any benefits payable
under the Plan all federal, state and local income taxes or other taxes required
to be withheld pursuant to applicable law.

Section 10.5 INCAPACITY. If the Plan Administrator, in his or her sole
discretion, deems a Participant or Beneficiary who is eligible to receive any
payment hereunder to be incompetent to receive the same by reason of illness or
any infirmity or incapacity of any kind, the Plan Administrator may direct the
Company to apply such payment directly for the benefit of such person, or to
make payment to any person selected by the Plan Administrator to disburse the
same for the benefit of the Participant or Beneficiary. Payments made pursuant
to this Section shall operate as a discharge, to the extent thereof, of all
liabilities of the Company, the Plan Administrator and the Plan to the person
for whose benefit the payments are made.

Section 10.6 CONSTRUCTION OF TERMS. For purposes of the Plan, the singular shall
include the plural, and vice versa and the masculine shall include the feminine.

Section 10.7 BINDING UPON SUCCESSORS. The liabilities under the Plan shall be
binding upon any successor, assign or purchaser of the Company or any purchaser
of substantially all of the assets of the Company.

Section 10.8 TRUST ARRANGEMENT. All benefits under the Plan represent an
unsecured promise to pay by the Company. The Plan shall be unfunded and the
benefits hereunder shall be paid only from the general assets of the Company
resulting in the Participants having no greater rights than the Company’s other
general creditors. Nothing herein shall prevent or prohibit the Company from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan. The assets held in such a trust
or beneficial arrangement shall be the property of the Company and the
Participants shall have no beneficial or ownership interest therein other than
the rights of an unsecured general creditor of the Company.



6

--------------------------------------------------------------------------------
